[Cite as State v. West, 2017-Ohio-7.]


STATE OF OHIO                      )                  IN THE COURT OF APPEALS
                                   )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

STATE OF OHIO                                         C.A. No.      28250

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
JASON WEST                                            COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR 2014 10 3052

                                  DECISION AND JOURNAL ENTRY

Dated: January 4, 2017



        WHITMORE, Presiding Judge.

        {¶1}     Defendant-Appellant, Jason West, appeals from the judgment of the Summit

County Court of Common Pleas, denying his petition for post-conviction relief. This Court

dismisses his attempted appeal because it is not taken from a final order.

                                                 I.

        {¶2}     Mr. West pleaded guilty to several crimes and was sentenced to a total of ten

years of imprisonment. He filed a direct appeal, raising several assignments of error for our

review. While that appeal remained pending before this Court, Mr. West filed several pro se

motions with the trial court, including: (1) a motion to have his attorney removed from the case;

(2) a motion for appointment of counsel; (3) a motion for expert assistance; and (4) a motion to

withdraw his guilty plea. Mr. West also filed a timely pro se petition for post-conviction relief.

The trial court summarily denied each of these filings in a one-sentence judgment entry.
                                                 2


       {¶3}    Mr. West appealed the trial court’s decision. The State moved to dismiss the

appeal on the basis that the trial court’s judgment entry denying Mr. West’s petition for post-

conviction relief did not contain the statutorily required findings of fact and conclusions of law.

The State, therefore, argued that the trial court’s judgment entry was not a final, appealable

order. In response, Mr. West requested that this Court either rule on his petition for post-

conviction relief, or order the trial court to issue findings of fact and conclusions of law so as to

render its judgment entry a final, appealable order.

       {¶4}    This Court issued a Magistrate’s Order deferring our decision on the State’s

motion to dismiss until the final disposition of the appeal. The basis for this Court’s order was

that the judgment entry from which Mr. West appealed also denied other motions, including a

motion to withdraw his guilty plea, which did not require findings of fact and conclusions of law

in order to be final and appealable. The order also indicated that the docketing statement

suggested that Mr. West’s appeal involved more than just an appeal from the denial of his

petition for post-conviction relief.

       {¶5}    Having now reviewed the briefing in this matter, it is clear that Mr. West has only

challenged the denial of his petition for post-conviction relief. There is no dispute that the trial

court’s judgment entry denying Mr. West’s petition did not contain the required findings of fact

and conclusions of law. See R.C. 2953.21(C) (“If the court dismisses the petition [for post-

conviction relief], it shall make and file findings of fact and conclusions of law with respect to

such dismissal.”). As a result, the trial court’s judgment entry is not a final, appealable order

with respect to its denial of Mr. West’s petition for post-conviction relief. State v. Beard, 9th

Dist. Lorain No. 07CA009240, 2008-Ohio-3722, ¶ 2, citing State v. Mapson, 1 Ohio St.3d 217,

218 (1982); State ex rel. Ferrell v. Clark, 13 Ohio St.3d 3, 3 (1984) (“A judgment entry filed
                                                3


without these findings is incomplete, and is not a final, appealable order.”). Mr. West’s appeal is

dismissed on that basis.

                                                II.

       {¶6}    The trial court’s judgment entry in this case is not a final, appealable order as it

relates to the denial of Mr. West’s petition for post-conviction relief. Mr. West’s appeal is

dismissed.

                                                                                Appeal dismissed.




       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                      BETH WHITMORE
                                                      FOR THE COURT


MOORE, J.
HENSAL, J.
CONCUR.


APPEARANCES:

JASON WEST, pro se, Appellant.

MIKE DEWINE, Attorney General, and MICAH R. AULT, Attorney at Law, for Appellee.